                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 L.B., individually and on behalf of D.B.         CV 18-74-BLG-SPW-TJC
 a minor,

                     Plaintiffs,                  ORDER

 vs.

 UNITED STATES OF AMERICA,
 BUREAU OF INDIAN AFFAIRS, and
 DANA BULLCOMING, an agent of
 the Bureau of Indian Affairs sued in his
 individual capacity,

                     Defendants.

        Defendants have filed an unopposed motion for leave to file the audio and

transcript of the interview of L.B. under seal. (Doc. 30.) Good cause appearing,

IT IS ORDERED that Defendants’ motion is GRANTED. The transcript of the

interview of L.B. dated January 13, 2016, electronically lodged as Doc. 31, and the

audio recording conventionally lodged with the Clerk of Court, shall be filed under

seal.

        IT IS ORDERED.

        DATED this 17th day of December, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
